SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

700
CA 12-02005
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, AND SCONIERS, JJ.


LI HSIEN EASLING, PLAINTIFF-RESPONDENT,

                     V                                            ORDER

STEPHEN R. HENDERSON, BRIAN J. CRANS, VICKY A.
VANHORN AND CINDY L. DURFEY, AS ADMINISTRATOR
FOR THE ESTATE OF DAVID A. CAMPBELL, DECEASED,
DEFENDANTS-APPELLANTS.


OSBORN, REED & BURKE, LLP, ROCHESTER (L. DAMIEN COSTANZA OF COUNSEL),
FOR DEFENDANT-APPELLANT STEPHEN R. HENDERSON.

LEVENE GOULDIN & THOMPSON LLP, BINGHAMTON (SARAH E. NUFFER OF
COUNSEL), FOR DEFENDANT-APPELLANT BRIAN J. CRANS.

GORIS & O’SULLIVAN, LLC, CAZENOVIA (MARK D. GORIS OF COUNSEL), FOR
DEFENDANT-APPELLANT VICKY A. VANHORN.

O’NEILL, GROSSO & BROWNELL, WILLIAMSVILLE (JAMES C. GROSSO OF
COUNSEL), FOR DEFENDANT-APPELLANT CINDY L. DURFEY, AS ADMINISTRATOR
FOR THE ESTATE OF DAVID A. CAMPBELL, DECEASED.

MICHAELS & SMOLAK, P.C., AUBURN (MICHAEL G. BERSANI OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeals from an order of the Supreme Court, Yates County (W.
Patrick Falvey, A.J.), entered July 12, 2012. The order, insofar as
appealed from, denied in part the motions of defendants for summary
judgment dismissing the amended complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   June 7, 2013                          Frances E. Cafarell
                                                 Clerk of the Court